Citation Nr: 1036880	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Sacred Heart Hospital on January 3, 2005.  


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from June 1995 to October 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Medical Center in Biloxi, Mississippi. 


FINDINGS OF FACT

1.  The Veteran received medical treatment at Sacred Heart 
Hospital on January 3, 2005, for a medical emergency.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Sacred Heart Hospital on January 3, 
2005, was not authorized prior to the Veteran's undergoing that 
treatment and an application was not made to VA within 72 hours 
after the hour of admission for authorization.

3.  The Veteran has been awarded a total disability rating based 
on individual unemployability (TDIU), resulting from service-
connected disabilities, and is service-connected for 
fibromyalgia; she was treated for related conditions during her 
hospital stay.

4.  The Veteran was seen at Sacred Heart Hospital on January 3, 
2005, and VA facilities were not feasibly available.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
Sacred Heart Hospital on January 3, 2005, is warranted. 38 
U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. § 17.120 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The Veteran is service connected for fibromyalgia, major 
depressive disorder, psoriasis, bronchial asthma, an arm 
disability, hiatal hernia, endometriosis, a wrist disability, and 
migraine headaches.  She has been awarded a TDIU.  

The Veteran seeks entitlement to payment or reimbursement for 
medical services provided by Sacred Heart Hospital on January 3, 
2005.  She maintains that after making an 8 hour drive, she was 
experiencing pain and swelling in her leg which she believed to 
be emergent in nature.  She was admitted for treatment at the 
private facility because the VA facility was over two hours away 
and thus "not feasibly available."  The Veteran asserts that 
the leg pain was determined to be related to her fibromyalgia.  
As such, she states that VA should pay for the cost of the 
private medical services since that disability is service 
connected.  

The private medical records from Sacred Heart Hospital on January 
3, 2005 reveal that the Veteran was admitted for complaints of 
lower extremity pain.  Her pain level was an 8 out of 10 on a 
scale of 1 to 10, with 10 being worst.  The pain had gone from 
her leg into her groin.  She was concerned that she had deep 
venous thrombosis (DVT).  Physical examination ultimately did not 
show that she had DVT, but noted that she had fibromyalgia.  She 
was given medication and discharged.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  
This is a factual, not a medical, determination.  See Similes v. 
Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans 
Affairs] facilities are not capable of furnishing . . . the care 
or services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including: 
"Hospital care or medical services for the treatment of medical 
emergencies which pose a serious threat to the life or health of 
a veteran receiving medical services in a Department facility . . 
. until such time following the furnishing of care in the non-
Department facility as the veteran can be safely transferred to a 
Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 
17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 
539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination as 
to whether the Department is or is not going to furnish the 
contract care.").  In the case of an emergency that existed at 
the time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the provisions 
of this section when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not capable 
of furnishing care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  Normally, 
however, such care in public or private facilities will only be 
authorized, whether under a contract or an individual 
authorization, under the specific circumstances delineated in 38 
C.F.R. § 7.52(a) which include treatment for a disability of a 
veteran with a permanent and total rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expenses 
provided by Sacred Heart Hospital on January 3, 2005.  After 
receiving the private treatment, the Veteran did not make an 
application to VA within 72 hours after the hour of admission for 
authorization.  Therefore, there was no preauthorization and no 
record of application made to VA within 72 hours after the hour 
of admission to the private facility.  38 C.F.R. § 17.54.

Thus, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
provided by Sacred Heart Hospital on January 3, 2005.  
Accordingly, the Board must conclude that prior authorization was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with the 
private treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical expenses 
may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order 
to be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility, a claimant must satisfy three 
conditions. 

There must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent in 
nature, resulting from a service- connected disability, or (4) 
for any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and who 
is medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and (b) The services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) No VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

As noted, the Veteran had a total disability, permanent in 
nature, resulting from service-connected disabilities.  She was 
also treated for her service-connected fibromyalgia.  Thus, that 
criterion is met.

The treatment provided by Sacred Heart Hospital on January 3, 
2005 was provided on an emergent basis as the Veteran was 
concerned about DVT and was having significant radiating pain.  
At the time she sought treatment, the Veteran indicated that her 
pain had worsened over night and it felt like her whole leg was 
swollen.  She reported her pain and a level 8 out of 10, and she 
is competent to make that assessment regarding her pain level.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  

Further, no VA or other Federal facilities were feasibly 
available as the record establishes that the closest facility was 
more than two hours away.  Thus, the VA facility was too far away 
to be prudently sought, given the Veteran's symptoms.

Accordingly, the three enumerated criteria have been met for 
entitlement to payment or reimbursement for unauthorized medical 
services provided by Sacred Heart Hospital on January 3, 2005.  
Therefore, since the criteria under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have been met, the claim for reimbursement is 
granted.


ORDER

Payment or reimbursement for medical expenses incurred at 
Sacred Heart Hospital on January 3, 2005, is granted.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


